PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIALS AND APPEALS BOARD



Application Number: 16/808,548
Filing Date: 4 March 2020		
Appellant(s): Zodiac Pool Systems LLC 


__________________
Dean W. Russell, Attorney-for-Applicant, Reg. #33,452
For Appellant


EXAMINER’S ANSWER
Cal Eustaquio, Examiner, AU 2683
This Examiner’s Answer is in response to the applicant submitted appeal brief filed 9 February 2021, appealing from the Office Action mailed 30 November 2020.
A Patent Board Decision on application 15/665,754, which is the parent application to 16/808,548, was rendered on 28 October 2019 reversing the examiner.  
The following is a list of claims that are rejected and pending in the application: 26-28.
The examiner has reviewed the applicant’s summary of the claimed subject matter. The applicant’s summary contends there is a need for obtaining, transmitting, within the pump as found in swimming pools and spas. Thus, such evaluation uses methods of obtaining, transmitting, and evaluating relevant strainer-clogging or other information. The alleged novelty of this invention involves the use of preexisting conventional drain plugs located on the pump and strainer combination on which to couple sensors and communications equipment to remotely transmit, either via wired or wireless means, information regarding the pump’s performance. 
Furthermore, the added alleged “novelty” of the invention lies in the placement of two pressure sensors. The current embodiment, as shown in figure 1 and described in [0023] of the published application, includes a filter and a pump, the combined assembly labeled “P.” The filter is internally coupled to the low-pressure or vacuum side of pump. Drain plug 26A is a port indicative of the filter discharge coupled to the vacuum side of the impeller of the pump. Drain plug 26B represents the pressure side of the impeller of the pump. Thus, the claimed embodiment includes having sensors located in the following manner:  “one between the filter (strainer) and the impeller within the pump and the other within the pump between the impeller and the outlet of the pump.”  
Measurement of pressures to ascertain the performance of a water pump combined with wired or wireless means to transmit the pump’s performance to a waiting user is also commonly known.  Thus, the examiner asserts such an embodiment is not novel and the applicant’s construction is merely a combination of known practices and variations currently found in the art.
The examiner has no comment on the copy of the appealed claims contained in the Appendix to the appellant’s brief.
References Used
Bauckman et al., U.S. 2020/0198068 (published version of the application under appeal)
Lemione et al., U.S. 2012/0111799.
Stiles, JR et al., U.S. 2007/0163929.
Hamza, U.S. 2006/0201556.
Leij et al., EP 0 674154 A1
Spiegel, U.S. 6,651,454
Grounds of Rejection to be reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal. Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The Examiner’s Answer is responsive to the applicant’s submitted appeal brief filed 11 February 2020.
Applicants Arguments Against Grounds of Rejection
Did the examiner err in rejecting claim 26 under 35 USC 103 over Stiles in view of Leij, Hamza, and Lemoine?
Did the the examiner err in rejecting claim 27 under 35 USC 103 over Stiles in view of  Leij, Hamza, and Lemoine?
Did the the examiner err in rejecting claim 28 under 35 USC 103 over Stiles in view of  Leij, Hamza, and Lemoine?
Response to Applicants Arguments to the Grounds of Rejection
Did the examiner err in rejecting claim 26 under 35 USC 103 over Stiles in view of Leij, Hamza, and Lemoine?
Claim 26 claims:
“A method of determining a characteristic of a pump of a water circulation system of a pool or spa, the pump also including a filter, and impeller, and a fluid outlet, the method comprising:
a. mechanically connecting a first device including a first pressure sensor and a first electronic transmitter to the pump downstream of the filter and upstream of the impeller;
b. mechanically connecting a second device including a second pressure sensor and a second electronic transmitter to the pump downstream of the impeller and upstream of the fluid outlet;
c. electronically transmitting first pressure values obtain by the first pressure sensor to a first location remote from the pump; 
d. electronically transmitting second pressure values obtained by the second pressure sensor to the first location; and 
e. evaluating the transmit it first and second pressure values to determine the characteristic of the pump.”
	

The applicant’s argument, on page 7 of the appeal brief (hereinafter, the “brief”) asserts: 
“Even if combined, the cited references do not teach, e.g., the steps of connecting pressure sensors (a) between an internal filter and impeller within a pump and (b) between the impeller and the output of the pump.”

	The argument is in reference to limitations found in items a. and b. of claim 26 recited above. The argument contends Stiles (figure 1, pump 12 and sensor arrangement 34) is “…the sensor arrangement 34 is external to the pump 12 and connected to the inlet line 18.” 
On this, the examiner agrees with the applicant: Stiles, at first blush, seems materially different than the invention. Stiles’s construction involves a “first sensor” in the form of a power demand determination circuit to determine if a clog in the filter 122 has occurred. In that embodiment, a clog in filter 122 will cause a commensurate change in the power consumption of pump motor 124. 
However, this aspect of the reference becomes irrelevant since the reason the examiner chose Stiles is to illustrate the similarities of the applicant’s invention and Stiles’s embodiment where both involve a pool filtration and circulation system sharing common elements. The elements that are present in both embodiments (from Stiles’s perspective) include a filter 122, a pump 116, and the pool itself 114 while the invention is described in the published application in figure 1 and [0022]. Thus, at least that aspect of Stiles remains relevant. As an additional note, the difference between Stiles and the applicant’s invention is that Stiles’s filter 122 appears at the discharge of pump downstream of a filter of the pump (per step a. of claim 26).  To be clear, the claimed “downstream of the filter and upstream of the pump” is considered to be the vacuum side of the pump illustrated as 26A of figure 1 while the claimed “downstream of the impeller and upstream of the fluid outlet” is the pressure side of the pump illustrated as 26B. 
However, it appears the applicant’s argument centers in what Stiles doesn’t disclose and the rebuttal weighs heavily in Stiles’s deficits with respect to claim 26.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Enter Leij, figure 2 and page 5, lines 50-54. Figure 2 discloses an embodiment of sensors 23 and 24 respectively coupled to the vacuum side and pressure side of pump 14. The sensors 23 and 24 are fed to a processing unit 26 that ascertains the pressure differences between the sensors to determine the performance of pump 14.
Thus, one of ordinary skill in the art, using Leij, is taught that the placement of the sensors 23 and 24 can be placed on the vacuum and pressure sides of Stiles’s pump 116. 

Per the applicant’s argument on page 8, last paragraph “Again, however, this result is a materially different arrangement than recited in claim 26, as neither Stiles, Jr. nor Leig contemplates measuring pressure values at locations between an internal filter and an impeller within a pump and between the impeller and an outlet of the pump.”  
The examiner respectfully disagrees and asserts the applicant’s arguments as misleading: clearly, the applicant’s first figure includes a “first device” at the vacuum side of the pump impeller while a “second device” is located at the pressure side of the pump impeller. Thus, when one reviews Leij, pump 14 and its sensors 23 and 24, this measurement of pump pressure between the vacuum and high pressure discharge is otherwise identical to that of the applicant’s claimed invention. The terms “upstream” and “downstream” carry little weight when the claimed first and second devices are described as being respectively in the vacuum input and high-pressure discharge of the pump.
Furthermore, when referring back to Stiles’s embodiment at figure 1, filter 122 is placed at the discharge 120 of pump 116 while in the applicant’s embodiment discloses, using the 1st figure of the brief, a filter in the vacuum side of the pump. If one were to view each respective system as a closed loop water circulation system, the discharge of the filter of Stiles’s embodiment empties into the pool where the pool’s water circulates back into pump input 118 of pump 116 while in the applicant’s invention, per [0022] of the published application and the 1st figure on page 7 of the brief (and assuming input to It does not matter if the filter is placed before the vacuum of the pump or at the high pressure discharge of the pump. Each embodiment measures pressure differences between the input and output of the pump. The end result is that each embodiment will indicate an issue with pump pressures due to clogging of their filters. Placement of the sensors is otherwise identical.  Hence, the applicant’s embodiment cannot be considered a narrow construction since an obvious and known variant is present to one of ordinary skill in the art. 
Regarding the claimed “a. mechanically connecting a first device including a first pressure sensor and a first electronic transmitter to the pump downstream of the filter and upstream of the impeller,” and “b. mechanically connecting a second device including a second pressure sensor and a second electronic transmitter to the pump downstream of the impeller and upstream of the fluid outlet,” in order to satisfy these claimed limitations, Hamza, [0045], discloses a pool pump which includes a drain plug and drain port, while inadvertently used Spiegel, in col. 1, lines 5-32, discloses an embodiment of a pool pump in which multiple plumbing ports are available for different plumbing configurations. 
In reality, neither Hamza nor Spiegel were required to show such a mechanical connection, since Leij, figure 2 includes sensors 23 and 24 being coupled to the vacuum and discharge sides of pump 14. Inherently and in any event, these sensors would need some sort of mechanical connection to pump 14. Thus, Hamza and Spiegel are 
“It would’ve been obvious to one of ordinary skill in the art…to modify the pump recirculation [of Stiles, Jr. and Leij], to include a feature in which drain plugs are removed from the pump and devices are attached at the claim invention is provided.  The claim invention is a series of known steps and embodiments and one of ordinary skill in the art would have substituted of the steps using the features discussed in Hamza’s drain plug and drain port…, and the result of the substitution for providing a method predicting the claim invention.” 

Again, using inherency regarding the connections of the sensors shown in Leij, the above steps of “mechanically connecting” the first and second devices to the pump are disclosed in Leij, figure 2, in sensors 23 and 24 being installed in the vacuum and discharge sides of pump 14. 

Did the the examiner err in rejecting claim 27 under 35 USC 103 over Stiles in view of Leij, Hamza, and Lemoine?
Claim 27 claims: 
“A method according to claim 26 in which the pump further includes a fluid inlet and both the filter and the first device are downstream of the fluid inlet.”
The applicant’s rebuttal asserts:
 “Further to exploit differences between Applicant’s invention and system of Stiles, Jr., Applicant included claim 27 identifying that the first device (including the first pressure sensor) is downstream of the fluid inlet of the pump. Such an arrangement is, of course, exactly the opposite of Stiles, Jr., in which sensor arrangement 34 is upstream of fluid inlet 18 of pump 14. Yet another reason thus exists for allowing dependent claim 27.” 

“It does not matter if the filter is placed before the vacuum of the pump or at the high pressure discharge of the pump. Each embodiment measures pressure differences between the input and output of the pump. The end result is that each embodiment will indicate an issue with pump pressures due to clogging of their filters. Placement of the sensors is otherwise identical.  Hence, the applicant’s embodiment cannot be considered a narrow construction since an obvious and known variant is present to one of ordinary skill in the art.”
Did the the examiner err in rejecting claim 28 under 35 USC 103 over Stiles in view of Leij, Hamza, and Lemoine?
Claim 28 claims:
“A method according to claim 27 in which the filter is a strainer basket within the pump.”
The applicant’s arguments assert the figure disclosed on page 12 of the brief is patently distinct from the claim rejection afforded over Stiles in view of  Leij, Hamza, and Lemione. 
Again, the examiner response in the same light as outlined in item 18 above:
“It does not matter if the filter is placed before the vacuum of the pump or at the high pressure discharge of the pump. Each embodiment measures pressure differences between the input and output of the pump. The end result is that each embodiment will indicate an issue with pump pressures due to clogging of their filters. Placement of the sensors is otherwise identical.  Hence, the applicant’s embodiment 
Conclusion
The examiner has shown why the applicant’s invention at claim 26-28 cannot be in condition for allowance. Clearly, Stiles includes an embodiment where the difference between itself and the invention lies in the location of the filter. Unless the location of the filter provides something new or unexpected and Stiles otherwise functionally carries out the claimed invention, merely rearranging the order of parts isn’t considered patentable subject matter. MPEP 2144.04: C. Rearrangement of Parts (citing In re Japikse, 181 F. 2d 1019, 86 USPQ 780 (CCPA 1950)). 
Furthermore, the examiner stated Leij discloses a known embodiment where sensors are placed at the vacuum input and high-pressure discharge output, which reads upon the claimed invention. 
Also, the examiner has shown wired and wireless transmission of sensor data is known in the art, as evidenced by Lemione. 
Appeal Forwarding Fee
Requirement to pay appeal forwarding fee. In order to avoid dismissal of theinstant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45requires payment of an appeal forwarding fee within the time permitted by 37 CFR41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR41.20(b) in effect on March 18, 2013. 
For the above reasons, it is believed that the rejections should be sustained.


/CAL J EUSTAQUIO/Examiner, Art Unit 2683       

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683                                                                                                                                                                                                                  
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689